Case: 20-1651   Document: 11 Page:
         Case 1:04-cr-10029-GAO    1   Date
                                Document 599Filed:
                                              Filed04/01/2021  Entry
                                                    04/01/21 Page 1 ofID:
                                                                       2 6412935




                United States Court of Appeals
                                 For the First Circuit
                                     _____________________
 No. 20-1651

                                    DANIEL E. CARPENTER,

                                       Petitioner - Appellant,

                                                 v.

                                        UNITED STATES,

                                      Respondent - Appellee.
                                      __________________

                                               Before

                                     Lynch, Selya and Kayatta,
                                         Circuit Judges.
                                      __________________

                                           JUDGMENT

                                       Entered: April 1, 2021

          In June 2020, Appellant Daniel E. Carpenter filed a notice of appeal expressly designating
 a district court order entered on February 20, 2019. After the appeal was docketed, this court
 entered an order to show cause, flagging, inter alia, the apparent untimeliness of the appeal. See
 generally Fed. R. App. P. 4. Carpenter has responded to that order but has not elucidated any basis
 for this court to treat the operative notice of appeal as timely filed. The appeal is DISMISSED.


                                                        By the Court:

                                                        Maria R. Hamilton, Clerk




 cc:
 Daniel E. Carpenter
 Donald Campbell Lockhart
 Mark J. Balthazard
Case: 20-1651   Document: 11 Page:
         Case 1:04-cr-10029-GAO    2   Date
                                Document 599Filed:
                                              Filed04/01/2021  Entry
                                                    04/01/21 Page 2 ofID:
                                                                       2 6412935




 Alexandra W. Amrhein
 David G. Lazarus
